Rogers, J.
The argument of the plaintiff in error is based on the assumption that the act of the 20th March, 1845, repeals the 5th section of the act of the 20th March, 1810. If correct in stating there was an absolute repeal, it would be difficult *476to resist his view of the case and the authorities cited. The recognisance on which the judgment was rendered was regularly taken, and in suit under the 5th section of the act of 1810, while it was confessedly in force, and before the repealing act of 1845. By the latter act, the recognisance, instead of being in the nature of special bail, is directed, in cases of appeal from the judgment of aldermen and justices of the peace, to be bail absolute, and so much of the existing laws as are altered and supplied are repealed. No.w, to what extent was the act of 1810 repealed? Surely the legislature did not intend to interfere with recognisances properly taken and in suit, but to recognisances thereafter taken, viz., after the 1st June, at which time the act was to take effect. It would be indecent to attribute to them a deliberate intention to interfere with existing rights, and to interrupt the regular administration of justice, unless their meaning is too plain to be misunderstood. But here a contrary intention appears. The legislature have.postponed the operation of the act until the 1st of June, that all persons, justices, aldermen, and others, should have notice, and that suitors should not be prejudiced.
Judgment affirmed.